PER CURIAM.
We find no error in the scoring of victim injury twice on appellant’s sentencing guidelines scoresheet. However, we agree, and the state has conceded, that since the written judgment and sentence is at variance with the court’s oral pronouncement of sentence, this cause must be remanded for correction of the written sentence so as to correspond to the court’s oral pronouncement.
AFFIRMED in part, REVERSED in part, and REMANDED for correction of written sentence.
SMITH, KAHN and LAWRENCE, JJ., concur.